Citation Nr: 0727260	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  04-03 485A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether the veteran's substantive appeal as to the issue of 
entitlement to an effective date earlier than October 16, 
1991, for the grant of service connection for schizophrenia 
was timely.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran had active service from May 1969 to April 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
In that decision, the Houston RO determined that a VA Form 9, 
Appeal to the Board of Veterans' Appeals, as to the issue of 
entitlement to an effective date earlier than October 16, 
1991, for the grant of service connection for schizophrenia 
was not timely filed.  The veteran filed a notice of 
disagreement, the Houston RO issued a statement of the case, 
and the veteran perfected his appeal as to the timeliness of 
his substantive appeal on the underlying earlier effective 
date claim.  During the course of the appeal the case was 
transferred to the RO in Phoenix, Arizona.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On his VA Form 9 in which he perfected his appeal as to the 
timeliness of filing of his substantive appeal as to the 
earlier effective date claim, the veteran requested a hearing 
before a Veterans Law Judge and requested that the hearing be 
held in Phoenix.  In a letter received at the Phoenix RO in 
March 2007, the veteran's representative confirmed that the 
veteran still wants to appeal the issue of whether his VA 
Form 9 was timely filed and still wants a travel Board 
hearing.   

Accordingly, the case is REMANDED for the following action:

Schedule a Travel Board hearing at the 
Phoenix RO as requested by the veteran.  
After the hearing is conducted, the case 
should be returned to the Board, in 
accordance with appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



